internal_revenue_service number release date index number ------------------------------------------- ------------------------------------------ --------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-139002-10 date february x y ----------------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------------- ----------------------------- state --------- date date n1 n2 n3 ------------------- ------------------- -------- --------- ----- dear ---------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting rulings under sec_1361 and sec_368 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on date and made an election to be treated as an s_corporation effective date x has determined that it is desirable to operate in a holding_company structure to provide plr-139002-10 additional liability protections add certain restrictions on transfers and obtain state tax savings that are independent of and not related to federal income taxes to achieve this objective x plans to undertake a transaction through the following steps first y will be formed under the laws of state as a limited_liability partnership y’s partnership_agreement will provide for n1 voting units and n2 nonvoting units the voting and nonvoting units will confer identical rights with respect to limited_liability in addition to identical distribution and liquidation rights y will file an election under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes second the shareholders of x will contribute all of their x stock to y in exchange for all of y’s units each of x’s shareholders will receive y units in proportion to the voting and nonvoting x stock owned by such shareholder the owners of y will be persons who qualify as eligible shareholders under sec_1361 third y will elect to treat x as a qualified_subchapter_s_subsidiary qsub by filing a form_8869 qualified_subchapter_s_subsidiary election within two months and fifteen days after acquiring all of x’s stock after the transaction x intends to retain its federal employer_identification_number for payroll tax and other reporting requirements in which x is treated as a separate corporation for federal tax purposes y will obtain a new federal identification_number we have been asked to rule that the restructuring will be treated as a reorganization under sec_368 y’s partnership_agreement does not create a second class of stock x’s original s_corporation_election does not terminate but continues for y x will retain its federal employer_identification_number ein for payroll tax and other similar reporting requirements in which it is treated as a separate corporation for federal tax purposes and y should obtain and use a new ein representations x has made the following representations in connection with the proposed transaction the fair_market_value of the y stock and other consideration received by each x shareholder will be approximately equal to the fair_market_value of the x stock surrendered in the exchange there is no plan or intention by the shareholders of x who own percent or more of the x stock and to the best of the knowledge of management of x there is no plan or intention on the part of the remaining shareholders of x to sell exchange or otherwise dispose_of any of the shares of y stock received in the transaction shareholders who own percent or more of the x stock are plr-139002-10 considering the possibility of both making gifts to family members and making gifts and or sales to trusts which would be grantor trusts with respect to the donor seller under sec_671 et seq there is no binding obligation or plan to make any such gifts or sales immediately following consummation of the transaction the shareholders of x will own all of the outstanding y stock and will own such stock solely by reason of their ownership of x stock immediately prior to the transaction y has no plan or intention to issue additional shares of its stock following the transaction dissenting shareholders if any will own less than one percent of the x stock at the time of the transaction x will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in x shareholders of x have granted rights of first refusal and similar options intended to prevent transfers to shareholders not eligible to own s_corporation stock and to prevent transfers outside the family which presently owns n3 of the stock of x similar restrictions will apply with respect to interests in y none of these rights or options are currently exercisable nor expected to become exercisable in the foreseeable future neither x nor y has itself granted warrants or options to issue new stock or y interests nor is there any intention to do so y has no plan or intention to reacquire any of its stock issued in the transaction y has no plan or intention to sell or otherwise dispose_of any of the assets of x acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of x assumed by y plus the liabilities if any to which the transferred assets are subject were incurred by x in the ordinary course of its business and are associated with the assets deemed to be transferred following the transaction y will continue the historic_business of x or use a significant portion of x’s historic_business_assets in a business the shareholders x and y will pay their respective expenses if any incurred in connection with the transaction x is not presently and y will not be immediately after the transaction under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code law and analysis sec_368 provides that a reorganization includes a mere change in identity form or place of organization of one corporation however effected sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year plr-139002-10 sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that except as provided in the regulations a qualified_subchapter_s_subsidiary qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub shall be treated as assets liabilities and such items of the s_corporation sec_1361 provides that a qsub means any domestic_corporation which is not an ineligible_corporation if percent of the stock of the qsub is held by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-4 provides that if an s_corporation makes a valid qsub election with respect to a subsidiary the subsidiary is deemed to have liquidated into the s_corporation and that except as provided in sec_1_1361-4 the tax treatment of the liquidation of a larger transaction that includes the liquidation is determined under the code and general principles of tax law including the step_transaction_doctrine revrul_64_250 1964_2_cb_333 provides that when an s_corporation merges into a newly formed corporation in a transaction qualifying as a reorganization under sec_368 and the newly formed surviving corporation also meets the requirements of an s_corporation the reorganization does not terminate the s election thus the s election remains in effect for the new corporation see also revrul_2004_85 2004_2_cb_189 revproc_86_42 1986_2_cb_722 sets forth certain standard representations that must be submitted as a prerequisite to the issuance of rulings on the tax consequences of certain transactions under sec_368 section dollar_figure lists the representations that must be submitted by a taxpayer that receives a ruling that a transaction will be treated as a reorganization under sec_368 in revrul_2008_18 situation b an individual owned all of the stock of y an s_corporation in year b formed newco and contributed all of the y stock to newco newco met the requirements for qualification as a small_business_corporation and timely elected to treat y as a qualified_subchapter_s_subsidiary qsub effective immediately following the transaction the transaction met the requirements of a reorganization under sec_368 rulings plr-139002-10 based solely on the information submitted and the representations set forth above we rule as follows the contribution of x stock to y followed by the election to treat x as a qsub is a reorganization within the meaning of sec_368 x and y will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by x upon the deemed transfer of assets to y in exchange for y stock and y’s assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized by y on the deemed receipt of x assets in exchange for y stock as described above sec_1032 the basis of each asset deemed received by y will be the same as the basis of such asset in the hands of x immediately prior to the transaction sec_362 the holding_period for each of the assets deemed received by y will include the period during which such asset was held by x sec_1223 no gain_or_loss will be recognized by x upon the distribution to its shareholders of the y stock sec_361 no gain_or_loss will be recognized by the x shareholders upon receipt of y stock in exchange for their x stock sec_354 the basis of the y stock received by the x shareholders will be equal to the basis of the x stock surrendered in exchange therefor sec_358 of the code and sec_1_358-2 of the income_tax regulations the holding_period of the y stock received by the x shareholders will include the period during which the shareholders held the x stock exchanged therefor provided that the x stock is held as a capital_asset in the hands of the shareholders on the date of the exchange sec_1223 the transaction does not result in a closing of the tax_year sec_381 of the code and sec_1_381_b_-1 of the income_tax regulations as provided by sec_381 y will succeed to and take into account as of the date the transaction is consummated all the items of x described in sec_381 including any x earnings_and_profits or any deficit therein after the transaction is completed x’s original s_corporation_election does not terminate but continues for y y’s partnership_agreement will not create a second class of stock after the transaction is completed x will retain its federal employer_identification_number ein for payroll tax and other similar reporting requirements in which it is treated as a separate corporation for federal tax purposes y must obtain a new ein except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provision of the code including whether x is otherwise a valid s_corporation prior to the transaction y’s eligibility to be an s_corporation or x’s eligibility to be a qsub after the transaction plr-139002-10 in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to the taxpayer’s representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely richard t probst senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
